                                                                                                           'i~4




                                                                                                 FILED
  1                                                                                   CLERK, U.S. D15TRICT COURT


  2
                                                                                           NOV 15 2019
  3
                                                                                    CENTRAL DISTF~ICTQ[~CALIFORNIA
                                                                                    BY           ~~ ~1'`
                                                                                                       r   DEPUTY
 4
  5
 6
  7
 8                                     UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                              Case No. 8:18-cr-00135-AG
12                              Plaintiff,                      ORDER OF DETENTION AFTER
                                                                HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                              U.S.C. § 3143(a)]
                                  v.
14
         DAVID HWANG,
15
16                              Defendant.

17
18              The defendant having been arrested in this District pursuant to a warrant issued by
19       the United States District Court for the Central District of California for alleged violations
20       ofthe terms and conditions of supervision; and
21              The Court having conducted a detenrion hearing pursuant to Federal Rule of
22       Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),
23              The Court finds that:
24          A.(X) The defendant has not met defendant's burden of establishing by clear and
25              convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26              or (c). This finding is based on: nature ofcurrent allegations. including admitted drug use
27              multiple z~ositive drug tests. multiple failures to appear for drug testing: siQni~Zcant criminal
28 ~ ~          history;prior histor~ofabsconding from/noncompliance with supervision
 1           and
 2    B. (X)The defendant has not met defendant's burden of establishing by clear and
 3       convincing evidence that he is not likely to pose a danger to the safety of any other
 4       person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 5       based on: nature ofcurrent allegations, including admitted drums use, multiple positive drug tests
 6       multiplefailures to appear or drug testing• significant criminal history• prior history o absconding
 7       from/noncompliance with supervision
 8
 9          IT THEREFORE IS ORDERED that the defendant be detained pending further
10    revocation proceedings.
11
12    Dated: _~~~~~'`'~~~'~ ~ ~,~~~
13
14
15
16
17
18
fGl
20
21
~~~
23
24
25
26
27



                                                       2
